t c memo united_states tax_court michael j heckler a k a michael vonheckler and charlotte a miska petitioners v commissioner of internal revenue respondent docket no filed date michael j heckler pro_se kevin m murphy for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined additions to petitioners' federal_income_tax as follows tax_year additions to tax sec_6653 sec_6661 dollar_figure sec_6653 dollar_figure percent of the interest due on dollar_figure the issues for decision are whether petitioners are liable for the additions to tax for negligence under sec_6653 and b and whether petitioners are liable for an addition_to_tax under sec_6661 some of the facts have been stipulated and are so found for clarity and convenience the findings_of_fact and opinion have been combined petitioner michael j heckler petitioner resided in kenmore new york and petitioner charlotte a miska resided in oyster bay new york at the time they filed their petition petitioner and miska were husband and wife during the taxable_year in issue as this court previously observed in ruling on procedural matters in this case our jurisdiction is limited to redetermining petitioners' liability for the additions to tax set forth in the affected items notice_of_deficiency heckler v commissioner tcmemo_1996_521 the notice_of_deficiency shows it was based on a corrected tax_liability of dollar_figure and that the tax_shown_on_the_return or as previously adjusted was dollar_figure in petitioners invested dollar_figure in a partnership known as irving co petitioners invested this money with fred schneider schneider their accountant and principal of schneider associates schneider was the promoter of irving co and one of its members on their federal_income_tax return petitioners reported a loss in the amount of dollar_figure which represented their net_loss from irving co sec_6653 provides that if any part of any underpayment_of_tax is due to negligence or intentional disregard of rules or regulations there shall be added to the tax an amount equal to percent of the underpayment sec_6653 provides for an addition_to_tax in the amount of percent of the interest payable under sec_6601 with respect to the portion of such underpayment which is attributable to negligence negligence is defined as the lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 petitioners bear the burden of proving that respondent's negligence determination is erroneous rule a 58_tc_757 petitioners argue they are not liable for the negligence additions to tax because they relied on their accountant for professional advice with regard to the investment in irving co we disagree under certain circumstances reliance on the advice of a competent professional adviser may overcome respondent's finding of negligence 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra pincite a taxpayer's reliance on professional advice is an acceptable excuse from the negligence additions to tax where such reliance was reasonable united_states v boyle supra reliance on representations by insiders promoters or offering materials generally is not an adequate defense to negligence gollin v commissioner tcmemo_1996_454 a taxpayer must be able to show that the adviser reached his or her decision independently 414_f2d_749 4th cir affg tcmemo_1968_98 a taxpayer ordinarily may not reasonably rely on someone with an inherent conflict of interest 39_f3d_402 2d cir affg tcmemo_1993_480 as the promoter of irving co schneider had an inherent conflict of interest whatever advice schneider gave petitioners they have not shown that it was given without due regard to his own personal stake in irving co as the promoter schneider had a motive to say what was necessary in order to get petitioners to invest in irving co because schneider was not a disinterested source petitioners should have investigated or sought independent professional advice regarding the validity or viability of the investment they did not do so in support of their position petitioner stated that he was only a limited_partner in irving co and that he did not have any material knowledge of the business he never saw a prospectus any books_or_records or met any of the principals in irving co other than schneider he testified that he simply gave schneider dollar_figure with the hope of making a profit he considered himself an engineer with no experience in business investments when petitioner was questioned regarding how he was going to make money his response was that he would receive a share of the profits from the business he did not know how the business would generate any profits we believe that a reasonable investor would have done more to protect his investment than what petitioner did in the instant case although petitioner claimed that he lacked knowledge regarding business investments a reasonable person especially one as educated as petitioner would be prudent enough to at least question the genuineness of the business before investing dollar_figure at the very least the fact that a dollar_figure investment yielded a dollar_figure loss deduction for the year of the investment should have alerted petitioners that their deductions were too good to be true 92_tc_827 we find that petitioners' actions in failing to conduct anything approaching a meaningful investigation of irving co were not the actions that a reasonable and ordinarily prudent person would have taken under the circumstances petitioner also testified the reason why they invested in irving co was to make money and not because it was a tax_shelter however the evidence clearly supports a finding that petitioners invested in irving co because it was a tax_shelter this evidence includes a date letter from schneider to petitioner that states now is the time to plan your tax_shelters for a date handwritten letter from schneider to petitioner that states you can expect tax savings per our discussion and petitioners' check transaction register indicating a dollar_figure payment that states in petitioner's own handwriting fred schneider tax_shelter we are convinced that petitioners knew they were participating in a tax_shelter nevertheless petitioners' reliance on schneider's advice as the tax_shelter promoter is not reasonable or prudent goldman v commissioner supra pincite by failing to seek outside or independent counsel petitioners negligently failed to investigate the business properly on this record we conclude that the underpayment_of_tax was due to negligence accordingly respondent is sustained on this issue respondent also determined that petitioners are liable for the addition_to_tax for substantial_understatement of tax pursuant to sec_6661 sec_6661 imposes an addition_to_tax for additions assessed after date equal to percent of any underpayment of income_tax attributable to a substantial_understatement omnibus budget reconciliation act of publaw_99_509 100_stat_1874 90_tc_498 petitioners bear the burden of proving they are not liable for this addition_to_tax rule a 98_tc_511 an understatement is defined as the excess of the amount of tax required to be shown on the return over the amount of tax imposed which is shown on the return reduced by any rebate sec_6661 there is a substantial_understatement if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6661 for the taxable_year in issue petitioners' understatement was substantial within the meaning of sec_6661 the amount of the understatement may be reduced by that portion of the understatement which is attributable to either the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment or any item with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return sec_6661 however if the understated item is attributed to a tax_shelter within the meaning of sec_6661 a reduction in the understatement is not permitted unless the tax treatment of the item used is supported by substantial_authority and the taxpayer believed that the tax treatment of such item was more_likely_than_not the proper tax treatment sec_6661 we conclude that irving co was a tax_shelter within the meaning of sec_6661 therefore even if petitioner adequately disclosed the nature of the understated items on their return which they did not do they could not have avoided the addition for substantial_understatement sec_6661 the question now is whether petitioners have substantial_authority for their treatment of the items in question and did they reasonably believe that such treatment was more_likely_than_not the proper tax treatment as petitioners failed to cite any authority or present any evidence to overcome respondent's determination on this issue we conclude that no substantial_authority exists for the tax treatment of items related to irving co and that petitioners did not reasonably believe that their treatment of the items was more_likely_than_not correct accordingly respondent is sustained on this issue decision will be entered for respondent
